Order entered December 29, 2015




                                            In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-15-01425-CV

                           ACE CASH EXPRESS, INC., Appellant

                                              V.

                                  COURTNEY COX, Appellee

                       On Appeal from the 95th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-15-05455

                                           ORDER
       We GRANT appellee’s December 22, 2015 motion to extend time and ORDER the brief

be filed no later than January 27, 2016.


                                                     /s/   CRAIG STODDART
                                                           JUSTICE